United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1948
                                   ___________

Omni Behavioral Health,                   *
a Nebraska corporation,                   *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the District of
                                          * Nebraska.
Steve Miller, individually and            *
in his official capacity as Detective     *
for the Bellevue City Police              *
Department,                               *
                                          *
              Appellee.                   *
                                     ___________

                             Submitted: November 12, 2001

                                  Filed: April 2, 2002
                                   ___________

Before BYE, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      Omni Behavioral Health ("Omni") appeals the district court's1 order granting
Detective Steven Miller's ("Miller") motion for summary judgment based on qualified


      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
immunity, and dismissing Omni's Fair Housing Act and section 1983 claims. For the
reasons discussed below, we affirm.

I.    BACKGROUND

       Omni is a non-profit corporation that provides foster care services to wards of
the State of Nebraska. As part of this business, Omni operated the Woodlawn Group
Home located in Bellevue, Nebraska. Woodlawn provided housing and foster care
to children pursuant to a contract with the Nebraska Department of Health and
Human Services ("NDHHS"). The contract's cancellation section provided that,

      [e]ither party hereto may cancel this contract for any reason upon thirty
      (30) days written notice to the other party. If it is determined that the
      Contractor's practices are harmful to the child/family, abusive, and/or
      contrary to Department policy, the contract can be canceled immediately
      upon written notice.

       Detective Miller is a police officer with the Bellevue Police Department and
for the past several years has specialized in investigating child abuse cases. He has
extensive experience in this area. He developed the Child Abuse Unit at the Bellevue
Police Department and has completed approximately three hundred hours of training
regarding child abuse in the last nine years. From November 1997 to November
1998, Miller investigated eight allegations of abuse of residents at the Woodlawn
Group Home. In each instance, Miller investigated the allegations of abuse after
receiving reports from teachers, nurses, or Woodlawn residents.

       During the course of his investigation, Miller arrested four African-American
Woodlawn staff members for various charges arising from physical altercations with
two different residents. Charges against three of the staff members were ultimately
dismissed and the fourth staff member was acquitted. The Woodlawn staff members
allege that they were harassed by Miller because of their race. Miller insists that he

                                         -2-
followed established protocol and acted in the best interests of the children. Shortly
after the arrests, the NDHHS provided Omni with thirty days advance written notice
that it was cancelling its contract with Woodlawn. Upon the cancellation of the
contract, Woodlawn ceased operations and shut down.

       Omni argues that Miller's investigation and arrests were discriminatory,
unfounded, and resulted in the cancellation of its contract with the NDHHS. Omni
alleges that Miller's conduct violated Omni's rights under the Fair Housing Act, 42
U.S.C. § 3601 et seq.. Pursuant to 42 U.S.C. § 1983, Omni also alleges that Miller's
conduct deprived Omni of its right to equal protection and due process by engaging
in a discriminatory campaign to shut down the Woodlawn facility.

II.   DISCUSSION

      We review a district court's grant of summary judgment de novo. Wilson v.
Spain, 209 F.3d 713, 716 (8th Cir. 2000). De novo review is also applicable where
summary judgment is granted on the basis of qualified immunity. Lambert v. City of
Dumas, 187 F.3d 931, 935 (8th Cir. 1999). Summary judgment is properly granted
when, "the record, when viewed in the light most favorable to the nonmoving party,
shows that there is no genuine issue as to any material fact and that the party moving
for summary judgment is entitled to judgment as a matter of law." Greeno v. Little
Blue Valley Sewer Dist., 995 F.2d 861, 863 (8th Cir. 1993).

      A.     Section 1983 Due Process Claim

       Omni alleges that Miller misused his position as a detective to carry out a
campaign of harassment designed to close down the Woodlawn facility. Miller's
conduct, Omni argues, violated the Due Process Clause of the Fourteenth Amendment
and it now seeks to recover civil damages from Miller. Section 1983 affords redress
against a person who, under color of state law, deprives another person of any federal

                                         -3-
constitutional or statutory right. City of Oklahoma City v. Tuttle, 471 U.S. 808, 816
(1985). But, public officials are entitled to qualified immunity and shielded from
liability when their conduct does not "violate clearly established statutory or
constitutional rights of which a reasonable person would have known." Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982).

       "[T]o withstand a motion for summary judgment on qualified immunity
grounds, a civil rights plaintiff must (1) assert a violation of a constitutional right; (2)
demonstrate that the alleged right is clearly established; and (3) raise a genuine issue
of fact as to whether the official would have known that his alleged conduct would
have violated plaintiff's clearly established right." Habiger v. City of Fargo, 80 F.3d
289, 295 (8th Cir. 1996). Omni's claim fails all three prongs of this test.

        In order to survive summary judgment on this claim, Omni must first establish
that its due process rights were violated. To do this, Omni must identify a protected
liberty or property interest of which it was deprived by Miller. In addition, the
Supreme Court has held that, "the Due Process clause is [substantively] violated by
executive action only when [the executive action] 'can properly be characterized as
arbitrary, or conscience shocking, in a constitutional sense.'" County of Sacramento
v. Lewis, 523 U.S. 833, 847 (1998) (quoting Collins v. City of Harker Heights, 503
U.S. 115, 128 (1992)). Omni asserts that it was deprived of a liberty interest because
Miller interfered with Omni's right to operate a legitimate business without
unreasonable governmental interference. Omni cites Meyer v. Nebraska, 262 U.S.
390, 399 (1923) for the proposition that it has the right "to engage in any of the
common occupations of life." Omni claims that because Miller's investigation led the
NDHHS to cancel its contract with Omni its occupational liberty interest was
infringed upon. Miller responds to this contention by claiming that this court's en
banc decision in Singleton v. Cecil, 176 F.3d 419, 425 (8th Cir. 1999) forecloses
Omni's argument based on Meyer because Singleton held that there was no protected
liberty interest in an individual employee's at-will government job. Miller claims that

                                            -4-
Omni's contract with the NDHHS was terminable at will and, therefore, Singleton
requires the conclusion that Omni does not have a protected liberty interest.

        Even if Meyer and Singleton can respectively and effectively be recruited for
duty in this conflict, which we doubt, the cases do not determine the outcome of this
litigation because we need not decide whether a protected liberty interest exists in an
at-will government contract. Omni needs to demonstrate that Miller's conduct was
"'arbitrary, or conscience shocking, in a constitutional sense.'" Lewis, 523 U.S. at
847 (quoting Collins, 503 U.S. at 128), and it has failed to do so.

       The Supreme Court has cautioned that the Due Process Clause "does not entail
a body of constitutional law imposing liability whenever someone cloaked with state
authority causes harm." Lewis, 523 U.S. at 848. Lewis described the spectrum of
conduct that can give rise to different types of liability and reasoned that
constitutional liability requires egregious conduct on the part of a government
official:

      We have . . . rejected the lowest common denominator of customary tort
      liability as any mark of sufficiently shocking conduct, and have held that
      the Constitution does not guarantee due care on the part of state
      officials; liability for negligently inflicted harm is categorically beneath
      the threshold of constitutional due process. It is, on the contrary,
      behavior at the other end of the culpability spectrum that would most
      probably support a substantive due process claim; conduct intended to
      injure in some way unjustifiable by any government interest is the sort
      of official action most likely to rise to the conscience-shocking level.

Id. at 848-49 (internal citations omitted).

       Miller's conduct–investigating reports of child abuse at a foster care
facility–does not approach the unconstitutional end of the culpability spectrum.
Miller investigated the Woodlawn facility after reports of potential abuse were made

                                          -5-
to him by school officials or Woodlawn residents. It is clearly reasonable that a
detective specializing in child abuse investigations would investigate claims that
children were being abused at a group home facility. In addition, Diane Martig, a
Protection and Safety Worker with NDHHS for over twelve years, accompanied
Miller on virtually all of his investigations and attested that she thought Miller's
conduct was in line with standard investigative protocol. The only evidence Omni
presents regarding Miller's reasonableness is conclusory statements made by
Woodlawn employees who were convinced Miller was out to undermine the facility.
These allegations are not sufficient to raise a fact issue in the face of voluminous
evidence that Miller's investigations were conducted in a professional manner. If
there was viable support beyond bare allegations that Miller conducted his
investigation in order to harass Woodlawn employees because of their race, it is
possible, if not likely, that such conduct would meet the "shock the conscience" test.
Absent such evidence in this case, we refuse to turn the Fourteenth Amendment into
"a font of tort law to be superimposed upon whatever systems may already be
administered by the States." Paul v. Davis, 424 U.S. 693, 701 (1976).

        Omni also asserts it had a protected property interest as a result of its contract
with the NDHHS. It is well-settled that a contract with a state entity can give rise to
a property right protected under the Due Process Clause. See, e.g., Perry v.
Sindermann, 408 U.S. 593, 599-601 (1972) (holding that a professor's contract that
could be terminated only for cause constituted a property right protected by the
Fourteenth Amendment). However, the Supreme Court has never held that every
state contract gives rise to a property interest protected by the Due Process Clause.
See id. (reasoning that a non-tenured teacher's contract does not create a protectable
property interest). State contracts found to be protected property interests generally
fall into two categories:

      [T]he first type arises where the contract confers a protected status, such
      as those "characterized by a quality of either extreme dependence in the

                                           -6-
      case of welfare benefits, or permanence in the case of tenure, or
      sometimes both, as frequently occurs in the case of social security
      benefits." The second, albeit related type of property interest arises
      where the contract itself includes a provision that the state entity can
      terminate the contract only for cause.

Unger v. National Residents Matching Program, 928 F.2d 1392, 1399 (2d Cir. 1991)
(quoting S & D Maint. Co. v. Goldin, 844 F.2d 962, 966 (2d Cir. 1988)). The
contract between Omni and NDHHS fits neither category. The contract was
terminable at will–and therefore did not have the permanence of tenure, and the
parties did not have a dependency relationship similar to that created by welfare
benefits. If every disgruntled contractor were allowed to allege a constitutional
violation when it lost a government contract, the federal courts would be overrun with
state law contract claims. Linan-Faye Constr. Co. v. Housing Auth. of Camden, 49
F.3d 915, 932 (3d Cir. 1995).

      Omni argues that in addition to the contract, it had a license from the state to
operate the facility. Omni alleges that the existence of a license creates a protected
property interest because the regulatory scheme limits the state's discretionary
authority to deny, revoke, or suspend a license. See Nebraska Regulations 474 NAC
6-003.19 et seq. The problem with this argument is that the state did not revoke
Omni's license and the regulatory scheme that governs foster home licensing
explicitly provides that "[t]he issuance of a foster care license does not guarantee the
placement of children." Id. at 6-003.24. Therefore, the existence of a license did not
create a protected property interest. The state was free to decide to enter into a
contract with Omni or not–the license did not elevate the contract to a protected
property interest.

      Even if Omni had a protected liberty or property right that was violated by
Miller, Omni still needed to clear the second hurdle of the qualified immunity test and
prove that such a right was clearly established. Habiger, 80 F.3d at 295. For a

                                          -7-
constitutional right to be clearly established, "[t]he contours of the right must be
sufficiently clear that a reasonable official would understand that what he is doing
violates that right. This is not to say that an official action is protected by qualified
immunity unless the very action in question has previously been held unlawful, but
it is to say that in the light of pre-existing law the unlawfulness must be apparent."
Anderson v. Creighton, 483 U.S. 635, 640 (1987). In light of pre-existing case law,
it is far from apparent that Miller's conduct was unlawful. While there appears to be
no reported case dealing with the precise situation before us, to find a right clearly
established, "it is not necessary that the Supreme Court has directly addressed the
issue, nor does the precise action or omission in question need to have been held
unlawful." Norfleet v. Arkansas Dep't of Human Servs., 989 F.2d 289, 291 (8th Cir.
1993) (internal citation omitted). However, there must be the "requisite degree of
factual correspondence" between the case at issue and previous cases. Lappe v.
Loeffelholz, 815 F.2d 1173, 1177 (8th Cir. 1987) (internal citations and quotations
omitted).

       The only cases that appear to be factually similar to this case involve lawsuits
by parents claiming that their liberty interest in the care and custody of their children
was violated by child abuse investigations. See, e.g., Thomason v. SCAN Volunteer
Serv., Inc., 85 F.3d 1365 (8th Cir. 1996); Myers v. Morris, 810 F.2d 1437 (8th Cir.
1987); Manzano v. South Dakota Dep't of Soc. Servs., 60 F.3d 505 (8th Cir. 1995);
Callahan v. Lancaster-Lebanon Intermediate Unit 13, 880 F. Supp. 319 (E.D. Pa.
1994). In each of these cases, the court held the state actor that was investigating
child abuse was entitled to qualified immunity. Manzano is particularly instructive:

      As we stated in Myers, "the liberty interest in familial relations is limited
      by the compelling governmental interest in the protection of minor
      children, particularly in circumstances where the protection is
      considered necessary as against the parents themselves." 810 F.2d at
      1462. Moreover, as the First Circuit has correctly noted, "[t]he right to
      family integrity clearly does not include a constitutional right to be free


                                          -8-
      from child abuse investigations." Watterson v. Page, 987 F.2d 1, 8 (1st
      Cir. 1993). The need to continually subject the assertion of this abstract
      substantive due process right to a balancing test which weighs the
      interest of the parent against the interests of the child and the state
      makes the qualified immunity defense difficult to overcome. Moreover,
      the requirement that the right be clearly established at the time of the
      alleged violation is particularly formidable.

Manzano, 60 F.3d at 510. Applying the above analysis here, it is clear that the right
to occupational liberty, to the extent that it exists at all in this context, does not
include a right to be free from child abuse investigations.

       The only child abuse investigation case that Omni cites for the proposition that
Miller violated clearly established rights is Whisman v. Rinehart, 119 F.3d 1303 (8th
Cir. 1997). The case misses the mark. Whisman rejected qualified immunity for a
child abuse investigation because it concluded that "[n]o investigation was done to
determine whether it was necessary or even advisable" to take the child at issue into
protective custody. Id. at 1310. The case turned on the total failure by the state
investigator to do any meaningful investigation at all. Here, on the other hand, there
was an extensive investigation, including hours of interviews, prompted by school
officials and residents at Woodlawn. In addition, Whisman is inapposite because
there was no evidence that the child in that case had been physically harmed, whereas
here there was evidence of physical injury, even if there were conflicting stories about
how those injuries occurred. Id. An investigator faced with a child that has apparent
physical injury is in a much different position than one who "knew there was no
indication of any physical neglect." Id.

       In sum, we can find no authority that allows us to conclude that a reasonable
officer would have known he was violating Omni's constitutional rights by
conducting an extensive child abuse investigation at the Woodlawn facility. There
is no case that directly reaches the issue, and the vast majority of cases that are at all

                                           -9-
analogous tend to conclude that a clearly established violation of a constitutional
right does not occur when a fundamental right is balanced against a child abuse
investigation. Callahan, 880 F. Supp. at 330-31 (citing seventeen cases which held
officials were entitled to qualified immunity for investigation of child abuse).

       Even if a constitutional violation has been established, Omni also fails the final
obstacle to overcoming a motion for summary judgment on qualified immunity
grounds. Omni must raise a genuine issue of fact as to whether Miller should have
known that his conduct violated plaintiff's clearly established rights. Habiger, 80
F.3d at 295. Stated differently, the "linchpin of qualified immunity is the objective
reasonableness of the officer's actions." Wilson v. Spain, 209 F.3d 713, 716 (8th Cir.
2000). Omni argues that Miller's conduct was not objectively reasonable because the
Woodlawn facility was randomly visited by the NDHHS several times between April
1998 and August 1998 and no evidence of improper treatment was uncovered. In
addition, Omni argues that Miller's investigation uncovered evidence that some of the
resident's reports of abuse may have been fabricated. However, taking these facts as
true, we conclude that Miller's conduct was still objectively reasonable. "[Q]ualified
immunity shields a defendant from suit if he or she could have reasonably believed
his or her conduct to be lawful 'in light of clearly established law and the information
[that the defendant] possessed.'" Smithson v. Aldrich, 235 F.3d 1058, 1061 (8th Cir.
2000) (quoting Anderson, 483 U.S. at 641). In light of all of the information Miller
possessed, his investigation was objectively reasonable. Miller received several
reports of abuse not only from Woodlawn residents, but from school officials as well.
When Miller responded to these reports of abuse, they were corroborated by the
existence of apparent physical injury. Protocol required an investigation upon reports
of abuse. The NDHHS official that accompanied Miller on most of his investigations
attested to the professionalism and thoroughness of Miller's investigation. Given
Miller's extensive experience with child abuse investigations and the evidence he was
faced with about the possibility of abuse at the Woodlawn facility, it is apparent that
his investigation and the arrests he made were objectively reasonable. If Miller had

                                          -10-
not pursued an investigation, he would have been in violation of established
standards. Instead, Miller did investigate and now he faces a lawsuit. "It is precisely
this type of damned if you do, damned if you don't, discretionary decision-making on
the part of government officials that the doctrine of qualified immunity was meant to
protect." Callahan, 880 F. Supp. at 339.

       Omni also asserts that Miller's conduct was not objectively reasonable because
his investigation was motivated by race. However, as explained later, Omni failed
to present any evidence that Miller was motivated by racial animus, beyond the
unsupported and conclusory allegations by Woodlawn staff, which do not create a
genuine issue of material fact.

      B.     Section 1983 Equal Protection Claim

       Omni alleges that Miller's investigation was discriminatory and violated its
rights under the Equal Protection Clause. In support of this allegation, Omni points
to the statements of four African-American employees at Woodlawn who claim
Miller's investigation was pursued because of the race of those running the facility.
In addition, Omni points to the arrest of four of its African-American employees as
evidence of intentional discrimination.

       We agree with the district court that there is not sufficient evidence in the
record favorable to Omni which would support a verdict in Omni's favor on the equal
protection claim. As earlier indicated, the claim made by the Woodlawn employees
that Miller's investigation was pursued because of their race is an unsupported and
conclusory allegation. The fact that four African-American employees were arrested
does not raise an inference of discrimination considering that the only employees
arrested were the ones accused of abusing the residents. The evidence in the record
does not create a factual dispute concerning Miller's racial motivation for the
investigation. Rather, the record indicates an investigation undertaken by an

                                         -11-
experienced child abuse investigator in response to concerns about the treatment of
children at the facility. Thus, we find Omni's evidence of intentional discrimination
insufficient as a matter of law.2

      C.     Fair Housing Act Claim

       Omni claims that Woodlawn predominantly housed minorities and handicapped
children and Miller's investigation and arrests had the effect of depriving housing to
these minority and handicapped residents when the facility was closed, in violation
of the Fair Housing Act, 42 U.S.C. § 3601 et seq. The Department of Housing and
Urban Development ("HUD") has adopted the test outlined in McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973) for evaluating discrimination claims
brought under the Fair Housing Act. United States v. Badgett, 976 F.2d 1176, 1178
(8th Cir. 1992). Under the McDonnell Douglas test, after a plaintiff makes a prima
facie case of discrimination by a preponderance of evidence, a presumption of
illegality arises and the defendant has the burden of articulating a legitimate, non-
discriminatory justification for the challenged conduct. If the defendant satisfies this
burden, the plaintiff has the opportunity to prove by a preponderance of the evidence
that the legitimate reasons asserted by the defendant are actually mere pretext. Id.

       Even assuming Omni could establish a prima facie case of discriminatory
effect, it is clear that Miller has come forward with a legitimate, non-discriminatory
justification for his conduct–namely, his concern that children were being abused at
Woodlawn. Omni has failed to create a material fact issue on pretext because its only
evidence of discrimination is the generalized assertions of Woodlawn employees,
unaccompanied by any real evidence. In addition, even if Omni did succeed in its
claim that Miller violated the Fair Housing Act, his investigation was objectively


      2
      As previously discussed, Miller is also entitled to qualified immunity on
Omni's equal protection claim because his actions were objectively reasonable.

                                         -12-
reasonable, and he is shielded from liability based on qualified immunity as
previously explained.

III.   CONCLUSION

       For the reasons stated, the judgment of the district court is affirmed.

       A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -13-